                                                         Case 2:20-cv-01698-PSG-PJW Document 1 Filed 02/21/20 Page 1 of 6 Page ID #:1




                                                          1   JULIE ARIAS YOUNG (State Bar No. 168664)
                                                              jyoung@yzllp.com
                                                          2
                                                              KAREN J. PAZZANI (State Bar No. 252133)
                                                          3   kpazzani@yzllp.com
                                                              YOUNG & ZINN LLP
                                                          4
                                                              1150 South Olive Street, Suite 1800
                                                          5   Los Angeles, California 90015
                                                              Telephone: (213) 362-1860
                                                          6
                                                              Facsimile: (213) 362-1861
                                                          7
                                                              Attorneys for Defendants
                                                          8
                                                              YALE UNIVERSITY (incorrectly sued
                                                          9   as YALE SUMMER SESSION, YALE
                                                              SCHOOL OF MANAGEMENT, and
                                                         10
                                                              YALE LAW SCHOOL) and PETER
                   1150 SOUTH OLIVE STREET, SUITE 1800




                                                         11   SALOVEY
YOUNG & ZINN LLP




                                                         12
                                                         13                           UNITED STATES DISTRICT COURT

                                                         14          CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

                                                         15
                                                         16
                                                                                                     Case No. 2:20-CV-01698
                                                         17 Steven Yearwood,
                                                         18
                                                         19              Plaintiff,                  NOTICE OF REMOVAL OF ACTION
                                                                                                     PURSUANT TO 28 U.S.C. §§ 1332,
                                                         20        vs.
                                                                                                     1441, AND 1446; DECLARATION OF
                                                         21                                          KAREN J. PAZZANI
                                                            Peter Salovey; Yale University; Yale
                                                         22 Summer Session; Yale School of
                                                         23 Management; and Yale Law School,
                                                         24
                                                         25              Defendants.

                                                         26
                                                         27
                                                         28

                                                                         NOTICE OF REMOVAL OF ACTION; DECLARATION OF KAREN J. PAZZANI
                                                         Case 2:20-cv-01698-PSG-PJW Document 1 Filed 02/21/20 Page 2 of 6 Page ID #:2




                                                          1         TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
                                                          2   DISTRICT OF CALIFORNIA:
                                                          3         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441, and
                                                          4   1446, Defendant Yale University, erroneously sued as Yale Summer Session, Yale
                                                          5   School of Management, and Yale Law School, and Defendant Peter Salovey
                                                          6   (collectively, “Defendants”), hereby remove the action entitled Steven Yearwood v.
                                                          7   Peter Salovey et al., Case No. 20STCV00676, currently pending in the Superior
                                                          8   Court of the State of California for the County of Los Angeles, to the United States
                                                          9   District Court for the Central District of California. Defendants are entitled to
                                                         10   remove this action as of right for the following reasons:
                   1150 SOUTH OLIVE STREET, SUITE 1800




                                                         11         1.     Removal is Timely. The Complaint was served on Defendants on
YOUNG & ZINN LLP




                                                         12   January 22, 2020. This Notice of Removal is timely under 28 U.S.C. § 1446(b)
                                                         13   because it has been filed within 30 days of receipt by, and service on, Defendants of
                                                         14   the Complaint, and within one year after “commencement of the action” in state
                                                         15   court. Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process and
                                                         16   pleadings filed in the Action are attached to hereto as Exhibits A - E and G to the
                                                         17   Declaration of Karen J. Pazzani.
                                                         18         2.     Diversity Jurisdiction Exists. This Court has original subject matter
                                                         19   jurisdiction over this Action under 28 U.S.C. § 1332. Under Section 1332, federal
                                                         20   courts have original jurisdiction over “all civil actions where the matter in
                                                         21   controversy exceeds the sum or value of $75,000, exclusive of interests and costs”
                                                         22   that are “between citizens of different States.” 28 U.S.C. § 1332(a)(1).1
                                                         23         A. The amount-in-controversy requirement is met. The Complaint seeks
                                                         24   damages in the amount of $1,000,000. (Pazzani Decl., Ex. A, p. 4.)
                                                         25         B. The diversity requirement is met because this action is between
                                                         26
                                                         27   1
                                                               Defendants do not waive, and expressly reserve, all arguments that they are not
                                                         28   subject to personal jurisdiction in California.
                                                                                                        2
                                                                          NOTICE OF REMOVAL OF ACTION; DECLARATION OF KAREN J. PAZZANI
                                                         Case 2:20-cv-01698-PSG-PJW Document 1 Filed 02/21/20 Page 3 of 6 Page ID #:3




                                                          1   citizens of different states. Defendants are informed and believe, and thereon
                                                          2   allege, that as of January 8, 2020, when the Complaint was filed, and now, Plaintiff
                                                          3   was a citizen and resident of the State of California. The Complaint states that
                                                          4   Plaintiff resides in California. (Pazzani Decl., Ex. A, ¶ 16.) In addition, Plaintiff’s
                                                          5   social media accounts, which he cites by name in the Complaint, contain numerous
                                                          6   photographs and videos showing Plaintiff in and about Los Angeles, California.
                                                          7         None of the Defendants are citizens of California. Defendant Yale University
                                                          8   was at the time the Complaint was filed, and is now, a corporation specially
                                                          9   chartered by the General Assembly of the Colony and State of Connecticut with its
                                                         10   principal place of business in New Haven, Connecticut. For purposes of diversity
                   1150 SOUTH OLIVE STREET, SUITE 1800




                                                         11   jurisdiction, the citizenship of a corporation is both the state in which the
YOUNG & ZINN LLP




                                                         12   corporation is incorporated and the state where it has its principal place of business.
                                                         13   See Co-Efficient Energy Systems v. CSL Industries, Inc., 812 F.2d 556, 559–60 (9th
                                                         14   Cir. 1987). Thus, because Defendant Yale was and is incorporated in Connecticut
                                                         15   and its principal place of business was and is in Connecticut, Defendant Yale is a
                                                         16   citizen of Connecticut.
                                                         17         Defendant Peter Salovey, the President of Yale University, has his fixed and
                                                         18   permanent home in New Haven, Connecticut, and is therefore a citizen of
                                                         19   Connecticut.
                                                         20         Plaintiff’s Complaint names as additional defendants “Yale Summer
                                                         21   Session,” “Yale School of Management,” and “Yale Law School.” Yale Summer
                                                         22   Session is the name for a series of academic offerings available during the summer
                                                         23   at Yale University in New Haven, Connecticut. Both Yale School of Management
                                                         24   and Yale Law School are schools of Yale University based in New Haven,
                                                         25   Connecticut. These “defendants” are all incorrect names for Defendant Yale
                                                         26   University and not proper parties in their own rights, as they are each part of Yale
                                                         27   University and none has any separate legal personality or corporate form.
                                                         28   Therefore, to the extent the “citizenship” of these nominal defendants is relevant to
                                                                                                        3
                                                                          NOTICE OF REMOVAL OF ACTION; DECLARATION OF KAREN J. PAZZANI
                                                         Case 2:20-cv-01698-PSG-PJW Document 1 Filed 02/21/20 Page 4 of 6 Page ID #:4




                                                          1   this Court’s removal jurisdiction (it is not), their citizenship is identical to that of
                                                          2   Defendant Yale University.
                                                          3         3.     All Defendants Join This Notice of Removal. Defendants Yale
                                                          4   University and Peter Salovey join this Notice of Removal. The remaining
                                                          5   “defendants” listed in Plaintiff’s Complaint are all incorrect names for Defendant
                                                          6   Yale University, and therefore are not proper parties and need not separately consent
                                                          7   to removal. In any event, these nominal parties all consent to and/or join this Notice
                                                          8   of Removal by and through Defendant Yale University, of which they are a part.
                                                          9         4.     Venue Is Proper. Venue is proper in this Court as this is the court for
                                                         10   the district and division embracing the place where the action is pending in state
                   1150 SOUTH OLIVE STREET, SUITE 1800




                                                         11   court. See 28 U.S.C. §§ 84(c)(2) and 1441(a).
YOUNG & ZINN LLP




                                                         12         5.     Notice Has Been Given to Plaintiff and the Superior Court. This
                                                         13   Notice of Removal has been given to both the adverse party and to the state court
                                                         14   pursuant to 28 U.S.C. § 1446(d). (Exhibit G to the Pazzani Decl.)
                                                         15         WHEREFORE, Defendants give notice that the above action, which was
                                                         16   pending in the Superior Court of the State of California, County of Los Angeles, is
                                                         17   removed to this Court.
                                                         18
                                                              DATED: February 21, 2020                  JULIE ARIAS YOUNG
                                                         19
                                                                                                        KAREN J. PAZZANI
                                                         20                                             YOUNG & ZINN LLP
                                                         21
                                                                                                        By:     /s/ Karen J. Pazzani
                                                         22                                                   KAREN J. PAZZANI
                                                                                                              Attorneys for Defendants
                                                         23
                                                                                                              YALE UNIVERSITY and PETER
                                                         24                                                   SALOVEY
                                                         25
                                                         26
                                                         27
                                                         28
                                                                                                        4
                                                                          NOTICE OF REMOVAL OF ACTION; DECLARATION OF KAREN J. PAZZANI
                                                         Case 2:20-cv-01698-PSG-PJW Document 1 Filed 02/21/20 Page 5 of 6 Page ID #:5




                                                          1                      DECLARATION OF KAREN J. PAZZANI
                                                          2
                                                          3         I, KAREN J. PAZZANI, declare as follows:
                                                          4
                                                          5         1.     I am a partner at the law firm of Young & Zinn LLP, counsel of record
                                                          6   for Defendants YALE UNIVERSITY (incorrectly sued as YALE SUMMER
                                                          7   SESSION, YALE LAW SCHOOL, and YALE SCHOOL OF MANAGEMENT),
                                                          8   and PETER SALOVEY (collectively, “Defendants”), and am one of the attorneys
                                                          9   responsible for the defense of this action. I have personal knowledge of the facts set
                                                         10   forth in this Declaration, and if called to testify under oath, could and would testify
                   1150 SOUTH OLIVE STREET, SUITE 1800




                                                         11   competently thereto.
YOUNG & ZINN LLP




                                                         12
                                                         13         2.     On January 8, 2020, Plaintiff STEVEN YEARWOOD (“Plaintiff”)
                                                         14   filed an unverified Complaint in the Superior Court of the State of California, for the
                                                         15   County of Los Angeles, designated as Case No. 20STCV00676 (the “Action”). A
                                                         16   true and correct copy of said Complaint, in the form received by Defendant, is
                                                         17   attached hereto as Exhibit A.
                                                         18
                                                         19         3.     On January 22, 2020, Defendants were served with the Complaint,
                                                         20   Summons, Civil Case Cover Sheet, Notice of Case Assignment, and Notice of Case
                                                         21   Management Conference. This is the first date on which Defendants were served
                                                         22   with any of the pleadings in the Action. True and correct copies of said documents,
                                                         23   in the form received by Defendants, are attached hereto as Exhibits A – E and
                                                         24   incorporated herein by this reference.
                                                         25
                                                         26         4.     On January 29, 2020, Plaintiff filed a Proof of Service in Case No.
                                                         27   20STCV00676. A true and correct copy of this document, which I retrieved from
                                                         28   the electronic docket, is attached hereto as Exhibit F.
                                                                                                        5
                                                                          NOTICE OF REMOVAL OF ACTION; DECLARATION OF KAREN J. PAZZANI
        Case 2:20-cv-01698-PSG-PJW Document 1 Filed 02/21/20 Page 6 of 6 Page ID #:6




         1         5.    A true and correct copy of Defendants' Notice to Superior Court and to
         2 Adverse Party of Removal of Action to Federal Court, is attached hereto as Exhibit
         3 G.
         4
         5        6.     Exhibits A — E and G attached hereto, constitute all process, pleadings
         6 and orders served on, or by, Defendants in the Action.
         7
         8        I declare under penalty of perjury under the laws ofthe United States of
         9 America that the foregoing is true and correct.
        10
  0
  0
  oo    11        Executed this 21st day ofFebruary, 2020, at Los Angeles, California.
CL 5
        12
Zw
Z1
 L, 1
N 6-
        13
   w
Z       14
0 I-
>- 8    15                                              KAREN J. PAZZANI
 (0
  i)
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28
                                                     6
                        NOTICE OF REMOVAL OF ACTION; DECLARATION OF KAREN J. PAZZANI
